Citation Nr: 1541860	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for sciatica of the lower extremities.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from March 1975 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDING OF FACT

Sciatica is attributable to service.  


CONCLUSION OF LAW

Sciatica was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) reflect complaints, findings, treatment, and diagnosis of low back strain with sciatica in December 2000.  In April 2001, it was noted that the sciatica had resolved.  That evaluation also noted that the spine was normal.  The Veteran; however, is now service-connected for a low back disorder.  

Post-service, the Veteran reported that he has continued to complain of sciatica.  April 2011 VA outpatient records documented sciatic nerve pain.  Yet, a November 2011 examination of the low back indicated no radiculopathy and the examiner who performed this examination opined in June 2012 that inservice sciatica was acute and transitory and had resolved.  The examiner indicated that 
x-rays did not show neurologic impairment.  However, medical records from the Naval Hospital Yokosuka Family Practice dated in March 2013 showed that the Veteran had low back disability with sciatica.  The sciatica was shown on positive straight leg raising.  

The examiners who evaluated the Veteran's lower extremities are competent.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has reported on his back examinations that he has flare-ups.  The Board notes that the Veteran's sciatica clearly is not present all of the time as it has not been demonstrated on all examinations.  Rather, the Veteran intermittently exhibits sciatica as shown in the VA and private medical records.  When the Veteran exhibits sciatica, it has been associated with his low back disability which is service-connected.  While associated with this disability, sciatica was also first present during service such that direct service connection is claimed.  

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether sciatica is attributable to service.  As noted, there is contradictory evidence.  Sciatica was not present on all evaluations and a VA examiner has opined that inservice sciatica resolved.  However, sciatica was noted post-service to include subsequent to the VA examination and opinion.  In addition, the Veteran's lay statements of having sciatica since service are both competent and credible.  Therefore, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for sciatica is warranted.


ORDER

Service connection for sciatica of the lower extremities is granted.



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


